NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted January 31, 2018*
                                Decided February 1, 2018



                                           Before

                          WILLIAM J. BAUER, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          DANIEL A. MANION, Circuit Judge



No. 17-3279                                                       Appeal from the United
                                                                  States District Court for
ROBERT A. ESPINOZA,
                                                                  the Central District of
   Petitioner-Appellant,
                                                                  Illinois.
         v.
                                                                  No. 16-cv-4145
UNITED STATES OF AMERICA,                                         Joe Billy McDade, Judge.
   Respondent-Appellee.




                                            Order

    The judgment is affirmed on the authority of Hill v. United States, 877 F.3d
717 (7th Cir. 2017).



*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C).